Citation Nr: 0321542	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  98-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran meets the basic eligibility requirements 
for pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 15 to July 30, 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In February 2000, the veteran was provided a hearing before a 
Veterans Law Judge, who has since left the Board.  The Board 
recently wrote to the veteran to inform him of this fact and 
afford him an opportunity for another Board hearing.  In 
response the veteran requested a hearing before a Veterans 
Law Judge sitting at the RO.  Accordingly, the case is 
REMANDED for the following:

The RO should schedule the veteran, in 
accordance with the docket number of this 
appeal, for a hearing at the RO before a 
Veterans Law Judge.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise informed by the RO.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


